DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 1/07/2022. 
The application contains 1, 3-11, 23-38 claims, the claims have been examined. Claims 2, and 12-22 have been cancelled
Previous rejection under 35 USC § 102 has been withdrawn as a result of the claim amendment. 
This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, 23-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (US 20170046689), in view of Tran et al. (US 20180264347).

In regards to claim 1, Lohe teaches a system for implementing smart contracts comprising: a processor and a data repository coupled to the processor storing user information, contract templates and completed contracts(see Fig. IB and at least para 126; SOCOACT Database, store various information used by the SOCOACT Server including client portfolio data, financial transaction data, and any other data as described, contemplated and used herein); a port to a blockchain service (see Fig. 39 and at least para 328, Participant A (e.g., a fund) may agree to the proposed smart contract, and a smart contract may be submitted to the block chain via the SCG component at 3910. See Fig. 4 and at least para 146; template); initiate a smart contract based on one or more users either manually authoring the smart contract by an on-line editor, or by accessing a smart contract template from the data repository, submit the smart contract to a blockchain, wherein the smart contract is associated with a token defining contract terms of the smart contract and, issue an issuing token to each of the one or more users in the response to submitting the smart contract; issue a counter token to each of a one or more counterparties, wherein with by issuing the token, the user engages each respective counterparty of the one or more counterparties to join the smart contract; wherein though a communication service the one or more users and the one or more counterparties negotiate contract terms to agreement; match the issuer tokens of each of the one or more users and the counter tokens of each of the one or more counter parties (see at least para 420; the user may be requested to transfer one or more crypto tokens (e.g., having monetary value, having specified data) from the verification address to the SOCOACT destination address via the verification transaction. Generating the crypto verification request may include instantiating a smart contract on the block chain. FIG. 39 and at least para 328; shows an exemplary usage scenario for the SOCOACT. In FIG. 39, a bilateral repo with crypto tokens is illustrated. Each of the participants, Participant A (e.g., a fund) and Participant B (e.g., a dealer), may be associated with a participant account data structure (e.g., which may include cryptographic data associated with the participant, such as the participant's private key) that facilitates blockchain transactions, and with an account data structure datastore (e.g., an electronic wallet with crypto tokens) that is modified in accordance with blockchain transactions. At 3901, the participants may negotiate the size of a deal and assets to be exchanged (e.g., USD crypto tokens and collateral US Treasuries crypto tokens. Para 353-356 matching token data with smart contract);
Lohe doesn’t specifically teach link a first address that defines a first location of the smart contract in the blockchain with a second address that defines a second location of a human readable text version of the smart contract on the World Wide Web, wherein the blockchain comprises the second address and the linking enables readability of the smart contract 
Tran teaches link a first address that defines a first location of the smart contract in the blockchain with a second address that defines a second location of a human readable text version of the smart contract on the World Wide Web, wherein the blockchain comprises the second address and the linking enables readability of the smart contract (see para 129-133, 151-153; teaches providing means for contract to be human readable and machine readable. The contract has blockchain address for each parties. THe system allows the user to access the ledger and read the ledger).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Tran to modify the teachings of Lohe in order to provide a way to see online version of blockchain(ledger), since a person would have recognize the benefit for facilitating the user to see the contract information and transactions (see para 152).

In regards to claim 3, Lohe discloses wherein the one or more counterparties is invited to join the smart contract by a direct email or text invitation from the one or more users (see at least para 382; the recovery private key may be provided to the user [e.g., sent via a SOCOACT website or application, sent via email or SMS]).

In regards to claim 4, Lohe discloses wherein the one or more users assigns user permissions to each invited counterparty, including but not limited to administration privileges, view only, edit and/or comment, or sign only (see FIG. 37 and at least para 326; shows an exemplary model for the SOCOACT. A central constancy data structure store (CCDSS) issues crypto tokens that may be usable with a permissioned ledger (e.g., on the permissioned blockchain)).

In regards to claim 5, Lohe discloses wherein, upon receiving the invitation via email or SMS, the one or more counterparties access the smart contract using pre-existing credentials (see Fig. 8 and at least para 171, 366-368; a commencement of the process, a buyer (i.e., a payer) requests registration with the SOCOACT system (step 801), once register, it can continue access).

In regards to claim 6, Lohe discloses wherein contract terms are codified in the tokens (FIG. 39 and at least para 328; shows an exemplary usage scenario for the SOCOACT. In FIG. 39, a bilateral repo with crypto tokens is illustrated. Each of the participants, Participant A (e.g., a fund) and Participant B (e.g., a dealer), may be associated with a participant account data structure (e.g., which may include cryptographic data associated with the participant, such as the participant's private key) that facilitates blockchain transactions, and with an account data structure datastore (e.g., an electronic wallet with crypto tokens) that is modified in accordance with blockchain transactions. At 3901, the participants may negotiate the size of a deal and assets to be exchanged (e.g., USD crypto tokens and collateral US Treasuries crypto tokens)).

In regards to claim 7, Lohe discloses wherein the one or more users and the at least one counterparty each are provided the human-readable text version of the smart contract in a side-by-side presentation, such that each  the one or more users and the at least one counterparty are enable to propose changes in terms, which may be reviewed and accepted or countered by the other party, until agreement is reached (see Fig. 8 and at least para 172; The SOCOACT updates the listing and notifies the seller (step 814). The seller sees the interest and suggests a meeting location to the buyer via the SOCOACT (step 816). The buyer agrees and notifies the seller via the SOCOACT (step 812)).

In regards to claim 8, Lohe search for templates in the data repository to select a template for initiating the smart contract based on the received input (see Fig. 4 and at least para 146; when valid login credentials have been received from the Client Terminal 106, the SOCOACT Controller 5801 retrieves account information appropriate for the user. Next, at step 470, the SOCOACT Controller 5801 retrieves an options screen template based on the user, and then generates a composite options screen with the user's account information (step 475), which is transmitted to the client terminal 106 for display to a user on a display device thereof (step 480)).

In regards to claim 9, Lohe search for published contracts and join the smart contract by submitting an offer or a proposal based on received input (see para 157; balance of funds at a particular address can be ascertained by looking up the transactions to and from that address in the block chain. All valid transfers of virtual currency from an address are digitally signed using the private keys associated with it).

In regards to claim 10, Lohe, wherein the upon at least one counterparty selecting the smart contract in a result of a search, a submission form is presented to the at last counterparty, whereby the at least one counterparty is enabled to enter terms, which are entered in the smart contract, and a negotiation is initiated between the one or more users and the at least one counterparty (see at least para 448; the parser may generate queries in standard SQL by instantiating a search element with the proper join/select commands based on the tagged text entries, wherein the resulting command is provided over the bridge mechanism to the SOCOACT as a query).

In regards to claim 11, Lohe discloses wherein the at least one counterparty is issued a counter token defining rights and obligations for the at least one counterparty, who is now admitted to the negotiation process (see para 327; Crypto tokens may then be used (e.g., in bilateral transactions between Participant A and Participant B -counterparties) with the benefit of eliminating risks such as counterparty risk, foreign currency risk, and timing risk).

In regards to claims 23 and 35, Lohe teaches  a method for creating a human readable smart contract, comprising: generating a smart contract comprising code in a scripting language, the code specifying terms defining rights and obligations of at least two parties (FIG. 39 and at least para 328; shows an exemplary usage scenario for the SOCOACT. In FIG. 39, a bilateral repo with crypto tokens is illustrated. Each of the participants, Participant A (e.g., a fund) and Participant B (e.g., a dealer), may be associated with a participant account data structure (e.g., which may include cryptographic data associated with the participant, such as the participant's private key) that facilitates blockchain transactions, and with an account data structure datastore (e.g., an electronic wallet with crypto tokens) that is modified in accordance with blockchain transactions. At 3901, the participants may negotiate the size of a deal and assets to be exchanged (e.g., USD crypto tokens and collateral US Treasuries crypto tokens)); generating a human readable text comprising the terms of the smart contract (see at least para 328, Fig. 39: Participant A (e.g., a fund) may agree to the proposed smart contract, and a smart contract may be submitted to the block chain via the SCG component at 3910);
Lohe doesn’t specifically teach linking a first address that defines a first location of the smart contract in a distributed ledger with a second address that defines a second location of the human readable text on the World Wide Web, wherein the distributed ledger comprises the second address and the linking enables readability of the smart contract.
Tran teaches linking a first address that defines a first location of the smart contract in a distributed ledger with a second address that defines a second location of the human readable text on the World Wide Web, wherein the distributed ledger comprises the second address and the linking enables readability of the smart contract (see para 129-133, 151-153; teaches providing means for contract to be human readable and machine readable. The contract has blockchain address for each parties. THe system allows the user to access the ledger and read the ledger).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Tran to modify the teachings of Lohe in order to provide a way to see online version of blockchain(ledger), since a person would have recognize the benefit for facilitating the user to see the contract information and transactions (see para 152).

In regards to claims 24 and 36, Lohe teaches receiving, from one or more users, a selection of a template describing at least one term, the template including a fixed part and a variable; and receiving, from the one or more users, a value for the variable, wherein the generating the human readable text comprises generating the code such that the code specifies the at least one term in accordance with the value, and wherein the generating the smart contract comprises generating the human readable text to describe the at least one term in accordance with the value (see Fig. 4 and at least para 146; when valid login credentials have been received from the Client Terminal 106, the SOCOACT Controller 5801 retrieves account information appropriate for the user. Next, at step 470, the SOCOACT Controller 5801 retrieves an options screen template based on the user, and then generates a composite options screen with the user's account information (step 475), which is transmitted to the client terminal 106 for display to a user on a display device thereof (step 480)). Para 328, Fig. 39: discloses Participant A (e.g., a fund) may agree to the proposed smart contract, and a smart contract may be submitted to the block chain via the SCG component at 3910).

In regards to claims 25 and 37, Lohe further comprising: receiving, from one of the at least two counterparties, an edit to the human readable text, the edit altering the value for the variable; and modifying the smart contract to specify the at least one term with the altered value (see at least para 326, FIG. 37 shows an exemplary model for the SOCOACT. In FIG. 37, a central constancy data structure store (CCDSS) issues crypto tokens that may be usable with a permissioned ledger (e.g., on the permissioned block chain)).

In regards to claims 26 and 38, Lohe further comprising inviting a counterparty to join the smart contract by a direct email or text invitation from the initiator (see at least para 382; the recovery private key may be provided to the user [e.g., sent via a SOCOACT website or application, sent via email or SMS]).

In regards to claim 27, Lohe teaches assigning user permissions to each invited counterparty, including but not limited to administration privileges, view only, edit and/or comment, or sign only (see FIG. 37 and at least para 326; shows an exemplary model for the SOCOACT. A central constancy data structure store (CCDSS) issues crypto tokens that may be usable with a permissioned ledger (e.g., on the permissioned blockchain)).

In regards to claim 28, Lohe teaches wherein, upon receiving the invitation via email or SMS, the one or more counterparties access the smart contract using pre-existing credentials (see Fig. 8 and at least para 171, 366-368; a commencement of the process, a buyer (i.e., a payer) requests registration with the SOCOACT system (step 801), once register, it can continue access).

In regards to claim 29, Lohe teaches further comprising providing a chat communication system
for negotiating contract terms between a user and a counterparty, wherein contract terms of the smart contract are codified in a token. (FIG. 39 and at least para 328; shows an exemplary usage scenario for the SOCOACT. In FIG. 39, a bilateral repo with crypto tokens is illustrated. Each of the participants, Participant A (e.g., a fund) and Participant B (e.g., a dealer), may be associated with a participant account data structure (e.g., which may include cryptographic data associated with the participant, such as the participant's private key) that facilitates blockchain transactions, and with an account data structure datastore (e.g., an electronic wallet with crypto tokens) that is modified in accordance with blockchain transactions. At 3901, the participants may negotiate the size of a deal and assets to be exchanged (e.g., USD crypto tokens and collateral US Treasuries crypto tokens)).

In regards to claim 30, Lohe teaches providing in an interactive a human-readable version of the smart contract in a side-by-side presentation for a user and a counterparty (see Fig. 8 and at least para 172; The SOCOACT updates the listing and notifies the seller (step 814). The seller sees the interest and suggests a meeting location to the buyer via the SOCOACT (step 816). The buyer agrees and notifies the seller via the SOCOACT (step 812)).

In regards to claim 31, Lohe teaches searching for templates in the data repository to select a template for initiating the smart contract (see Fig. 4 and at least para 146; when valid login credentials have been received from the Client Terminal 106, the SOCOACT Controller 5801 retrieves account information appropriate for the user. Next, at step 470, the SOCOACT Controller 5801 retrieves an options screen template based on the user, and then generates a composite options screen with the user's account information (step 475), which is transmitted to the client terminal 106 for display to a user on a display device thereof (step 480)).

In regards to claim 32, Lohe teaches searching for a published contracts and joining the smart contract by submitting an offer or a proposal (see para 157; balance of funds at a particular address can be ascertained by looking up the transactions to and from that address in the block chain. All valid transfers of virtual currency from an address are digitally signed using the private keys associated with it).

In regards to claim 33, Lohe, teaches displaying a submission form to a user (see at least para 448; the parser may generate queries in standard SQL by instantiating a search element with the proper join/select commands based on the tagged text entries, wherein the resulting command is provided over the bridge mechanism to the SOCOACT as a query by a party).

In regards to claim 34, Lohe teaches comprising issuing a counter token defining rights and
obligations for a counterparty admitted to a negotiation process of the smart contract (see para 327; Crypto tokens may then be used (e.g., in bilateral transactions between Participant A and Participant B -counterparties) with the benefit of eliminating risks such as counterparty risk, foreign currency risk, and timing risk).


Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection. See rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144